         Case
         Case1:18-cv-04930-VEC
              1:18-cv-04930-VEC Document
                                Document129
                                         128 Filed
                                             Filed07/08/20
                                                   07/08/20 Page
                                                            Page11of
                                                                  of13
                                                                     5



UNITED STATES DISTRICT COURT                                                USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                               DOCUMENT
------------------------------------------------------------------------x   ELECTRONICALLY FILED
                                                                        :   DOC #:
SECURITIES AND EXCHANGE COMMISSION,                                     :   DATE FILED: 07/08/2020
                                                                        :
                                             Plaintiff,                 :
                                                                        :
                  - against -                                           :   18-cv-4930(VEC)
                                                                        :
BENJAMIN ALDERSON and                                                   :
BRADLEY HAMILTON,                                                       :
                                                                        :
                                             Defendants.                :
                                                                        :
------------------------------------------------------------------------x

   FINAL JUDGMENT ON CONSENT AS TO DEFENDANT BRADLEY HAMILTON

        The Securities and Exchange Commission having filed a Complaint and Defendant

Bradley Hamilton having entered a general appearance; consented to the Court’s jurisdiction

over Defendant and the subject matter of this action; consented to entry of this Final Judgment

On Consent (“Final Judgment”) without admitting or denying the allegations of the Complaint

(except as to jurisdiction and except as otherwise provided herein in paragraph V); waived

findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                         I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 206(2) of the

Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. § 80b-6(2)], by using any means

or instrumentality of interstate commerce, or of the mails, to engage in any transaction, practice,

or course of business which operates as a fraud or deceit upon clients.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
        Case
        Case1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document129
                                        128 Filed
                                            Filed07/08/20
                                                  07/08/20 Page
                                                           Page22of
                                                                 of13
                                                                    5



receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $265,000, together with prejudgment interest thereon in the amount

of $10,060.57, and a civil penalty in the amount of $75,000 pursuant to Advisers Act Section

209(e), 15 U.S.C. § 80b-9(e). Defendant shall satisfy this obligation by paying $350,060.57 to

the Securities and Exchange Commission pursuant to the terms of the payment schedule set forth

in paragraph III below after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Bradley Hamilton as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

                                                 2
        Case
        Case1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document129
                                        128 Filed
                                            Filed07/08/20
                                                  07/08/20 Page
                                                           Page33of
                                                                 of13
                                                                    5



Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time if Defendant fails to make such payment as required by paragraph III hereof.

Defendant shall pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. §

1961. The Commission shall hold the funds, together with any interest and income earned

thereon (collectively, the “Fund”), pending further order of the Court.

       A Fair Fund is established pursuant to Section 308(a) of the Sarbanes-Oxley Act of 2002,

as amended by the Dodd-Frank Act of 2010, 15 U.S.C. § 7246(a), for all disgorgement,

prejudgment interest and penalty paid pursuant to this judgment (the “Hamilton Fair Fund”).

       The Commission shall combine the Hamilton Fair Fund plus interest earned on those

funds minus court registry fees, taxes, and other expenses pursuant to the Final Judgment entered

in this case with the Fair Fund created in In the Matter of deVere USA, Inc., Administrative

Proceeding File No. 3-18527 (June 4, 2018), to be distributed pursuant to a plan of distribution

entered in that action.

       Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant’s payment of disgorgement in this

action, argue that he is entitled to, nor shall he further benefit by, offset or reduction of such

compensatory damages award by the amount of any part of Defendant’s payment of a civil



                                                   3
         Case
         Case1:18-cv-04930-VEC
              1:18-cv-04930-VEC Document
                                Document129
                                         128 Filed
                                             Filed07/08/20
                                                   07/08/20 Page
                                                            Page44of
                                                                  of13
                                                                     5



penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such

a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor

Action” means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this action.

                                                III.

         Defendant shall pay the total of disgorgement, prejudgment interest, and penalty due of

$350,060.57 in two installments to the Commission according to the following schedule: (1) the

$75,000 civil penalty within 30 days of entry of this Final Judgment; (2) the $275,060.57

disgorgement and prejudgment interest within 364 days of the entry of this Final Judgment.

Payments shall be deemed made on the date they are received by the Commission and shall be

applied first to post judgment interest, which accrues pursuant to 28 U.S.C. § 1961 on any unpaid

amounts due after 30 days of the entry of Final Judgment. Prior to making the final payment set

forth herein, Defendant shall contact the staff of the Commission for the amount due for the final

payment.

         If Defendant fails to make any payment by the date agreed and/or in the amount agreed

according to the schedule set forth above, all outstanding payments under this Final Judgment,

including post-judgment interest, minus any payments made, shall become due and payable

immediately at the discretion of the staff of the Commission without further application to the

Court.



                                                 4
        Case
        Case1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document129
                                        128 Filed
                                            Filed07/08/20
                                                  07/08/20 Page
                                                           Page55of
                                                                 of13
                                                                    5



                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, and for

no other purposes, and in no other proceeding not involving the Commission, the allegations in

the complaint are true and admitted by Defendant, and further, any debt for disgorgement,

prejudgment interest, civil penalty or other amounts due by Defendant under this Final Judgment

or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgement.

                                               VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.



        July 8
Dated: ______________, 2020

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE

                                                 5
          Case
          Case 1:18-cv-04930-VEC
               1:18-cv-04930-VEC Document
                                 Document 128-1
                                          129 Filed
                                                Filed07/08/20
                                                      07/08/20 Page
                                                                Page6 1ofof138



UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 x

SECURITIES AND EXCHANGE COMMISSION,

                                          Plaintiff,

                - against -                                             18-cv-4930(VEC)

BENJAMIN ALDERSON and
BRADLEY HAMILTON,

                                          Defendants

                                                                 x

                    CONSENT OF DEFENDANT BRADLEY HAMILTON

          l.    Defendant Bradley Harnilton ("Defendant") acknowledges having been served

with the cornplaint in this action, enters   a general appearance, and adntits the Court's   jtrrisdiction

over Defendant and over the subject matter of this action.

          2.    Without admitting or denying the allegations of the complaint (except           as provided


herein in paragraph l2 and except as to personal and subject matter jurisdiction, which

Defendant admits), Defendant hereby consents to the entry of the final Judgment in the fonn

attached hereto (the "Final Judgment") and incorporated by reference herein, which, atnong other

things:

                (a)     permanently restrains and enjoins Defendant from violation of Section

                        206(2) of the Investment Advisers Act of 1940 ("Advisers Act"), 15

                        u.S.c.   $   80b-6(2); '

                (b)     orders Defendant to pay disgorgement in the amount of $265,000, pltts

                        prejudgrnent interest thereon in the amount of    $ 10,060   .57; and
          Case
          Case 1:18-cv-04930-VEC
               1:18-cv-04930-VEC Document
                                 Document 128-1
                                          129 Filed
                                                Filed07/08/20
                                                      07/08/20 Page
                                                                Page7 2ofof138



                   (c)       orders Defendant to pay a          civil ponalty in the amount of $75,000 undsr

                             Advisers Act Section 209(e), 15 U.S.C. $ 80b-9(e).

         3.        Defendant acknowledges that the civil penalty paid pursuant to the Final

Judgrnent    nay   be clistributed pursuant to the Fair Fund provisions of Section 308(a) of the

Sar.banes-Oxley Act        of 2002. Regardless of whether any such Fair Fund distributitlrt is trtade, tlte

civil penalty shall be treated       as a penalty paid to the govenment              for all purposes, including all

tax purposes. To preserve the deterrent effect of the                civil penalty, Defendant         agrees that he shall


not, after offset or reduction of arry award of courpensatory damages in any Related Investor

       r    r - -- n-f^--l^-^at-      -^-,*^.^+ trl    ,{i^-^**nrsa.f
                                                    ^f LrlsI;\Jr6vrIrwlrr i-
                                                                          ltr +hi.  onfinn gl6qv
                                                                              trrtr avLrurr? .rcrra flrof
                                                                                                    rrr$! lre
                                                                                                          rrv ic
                                                                                                              ru errfifled
                                                                                                                 vrr*trve    fn
                                                                                                                             tv'
ACtlon oasgu ull   l_,rtrltrllua1lt b pa:l'ylllElll


nor shall he frirther benefit by, offset or reduction of such compensatory damages award by tlie

amount of any part of Defendant's payment of a civil penalty in this actioti ("Peualty Oft'set")'                              If

the eoufi in any Related lnvestor Action grants such a Penalty Offset, Defendant agrees that he

shali, withig 30 days after entry of a final order granting the Penalty Offset, notify the

Commission's counsel in this action and pay the amount of the Penalty Offset to the United

States Treasury or to a Fair Fund, as the Commission                   directs. Such      a payment shall      not be

deemed an additional         civil penalty    ancl shall not be deemed         to change the amount of the civil

penalty imposed in this action. For purposes of this paragraph, a "Related Investor Action"

llteans a private clamages action brought against Defendant by or on behalf of one oI more

investors based on substantially the same facts as alleged in the Complaint in this action.

          4.        Defendant agrees that he shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not lirnited to payment made

pursuant to any insurance policy, with regard to any                  civil penalty amounts that Defendant pays

pnrsuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof



                                                                2
        Case
        Case 1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document 128-1
                                        129 Filed
                                              Filed07/08/20
                                                    07/08/20 Page
                                                              Page8 3ofof138




are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

agrees that he shall not claim, asseft, or apply   for a tax deduction or tax credit with regard to any

federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

Juclgrnent, regardless of whether such penalty amounts or any part thereof are added to a

distribution fund or otherwise used for the benefit of investors.

        5.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

        6.      Defendant waives the right, if any, to   a   jury trial and to appeal from the entry of

the Final Judgment.

        7.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

        8.      Defendant agrees that this Consent shall be incotporated into the Final Judgment

with the sane force and effect as if fully set forth therein.

       9.       Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the    Federal Rules of   Civil Procedure, aud

hereby waives any objection based thereon.

        10,     Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.



                                                     3
           Case
           Case 1:18-cv-04930-VEC
                1:18-cv-04930-VEC Document
                                  Document 128-1
                                           129 Filed
                                                 Filed07/08/20
                                                       07/08/20 Page
                                                                 Page9 4ofof138




       I    l.     Consistent with 17 C.F.R. 202.5(f),this Consent resolves only the claims assefied

against Defendant in this      civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Cornmission or any tnember, officer, employee, agent, or

representative of the Commission with regarcl to any criminal liability that may have ariseu or

may arise from the facts underlying this action or immltnity frorn any such crirninal liability.

Defelclant waives any clairn of Double Jeopardy based upon the settlement of this proceeding,

ilcluding the imposition of any rernedy or civil penalty herein. Defendant further acknowledges

that the Court's eptry of a permanent injunction may irave coliaterai collsequences under federai

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences inclttde, but are not limited to, a

statgtory disqgalification with respect to rnernbership or participation in. or association with a

member of, a seif-regulatory organization. This statuiory disqualificaiion has coiisequeiices tliai

are separate from any sanction irnposed in an administrative proceeding. Irr addition, iu auy

clisciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

           .!.     r-\afalala61    ,rndpretondq    nnd
                                                   srrv eorees
                                                        ubrvvr tn
                                                               !v cnmnlv
                                                                  vvrrrlJ r,, rvith tlfg tgrn:S Of t7 t].F.R.
           I /.,   I /Ul\,lltl4lll llllLlvrJl*rruD




$ 202.5(e), which provides in part that         it is the Comtnission's policy "not to pennit           a defendant


or respondent to consent to       a   judgmerit or order that imposes a sanction while denying the

                                                                         o'a
allegations in the complaint or order for proceedings," and                    refusal to admit the allegations is

eqgivalent to a denial, unless the defendant or respondent states that he neither adrnits nor deuies

the allegations," As part of Defendant's agreement to comply with the tenns of Section 202.5(e)'

 Defendalt: (i) will not take any action or make or permit to be made any public statetnent



                                                            4
       Case
       Case 1:18-cv-04930-VEC
            1:18-cv-04930-VEC Document
                              Document 129
                                       128-1Filed
                                               Filed
                                                   07/08/20
                                                     07/08/20Page
                                                               Page
                                                                  105ofof13
                                                                          8




denying, directly or indirectly, any allegation in the complaint or creating the impression that the

cornplaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not adrnit the allegations of the complaint, or that this Consent

contains no adrnission of the allegations, without also stating that Defendant does not deny the

allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

this action to the extent that they deny any allegation in the complaint; and (iv) stipulates solely

for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, l l

U.S.C. {i523, and for no other puryoses, and in no other proceeding not involving the

Cornmission, that the allegations in the complaint are true, and further, that any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(aXl9) of the Bankruptcy Code, 1l U.S.C. $523(aXl9). if Defendant breaches this

agreement, the Cornmission may petition the Court to vacate the Final Judgment and restore this

action to its active docket. Nothing in this paragraph affects Defendant's: (i) testirnonial

obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings

in which the Cornrnission is not a party.

        13.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any      official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,



                                                    5
           Case
           Case 1:18-cv-04930-VEC
                1:18-cv-04930-VEC Document
                                  Document 129
                                           128-1Filed
                                                   Filed
                                                       07/08/20
                                                         07/08/20Page
                                                                   Page
                                                                      116ofof13
                                                                              8




Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

           14.        In connection with this action and any related judicial or adn-rinistrative

proceeding or investigation commenced by the Cotnmissiou or to which the Commission is                                          a


party, Defendant (i) agrees to appear and be interviewed by Cornmission staff at such times and

places as the staff requests upon reasonable uotice;                                 (ii) will accept service by mail or facsirnile

tralsmission of notices or subpoenas issued by the Commission for docttments or testimony at

depositions, hearings, or trials, or in comection with any related investigation by Cornmission

staf! (iii) appoints Defendant's undersigned attomey                                   as agent to receive service   of such notices

and subpoenas; (iv) with respect to such notices and subpoenas, waives the tenitorial limits on

service contained in Rule 45 of the Fecleral Rules of Civil Procedure and any applicable local

rules, provided that the party requesting the testimony reimburses Defendant's tritvel, lodging, arrd

subsistence expenses at the then-prevailing U.S. Governtnent per diem rates; and (v) consents to

personaljuriscliction over Defenciant in any United States District Court for purposes of

enforcing any such subpoena.

            15.        Defendant agrees that the Commission may present the Final Judgment to the

           f^-                                   .',itl"n"+   f".+h-.     nniino
^ ^---r ], IUI ^:
L.U[11            '_.^^1,,-^
               ]tBllilllllE,   ^-l
                               dlltl   ^.-+*.,
                                       vllLly    vYrtrrwl',lt lLrrrrtvr   rrvrrvvr


            16.        Defendant agrees tliat this Court shall retain jurisdiction over this matter for the

purpose of enforcing the tenns of the Final Judgment.




Dated:
            O2                   )4)
                                                                                     ey Harnilton




                                                                               6
      Case
      Case 1:18-cv-04930-VEC
           1:18-cv-04930-VEC Document
                             Document 129
                                      128-1Filed
                                              Filed
                                                  07/08/20
                                                    07/08/20Page
                                                              Page
                                                                 127ofof13
                                                                         8




       on l"5s?eh          ,2020,                                         person known to me,
personally appeared before me and acknowledged execLltlng the foregoing Consent.




                                            otary Pu
                                                                          CI\1-q1,orA

Approved as to form:                                   i.   S.iJICA LAUREN COHEN
                                                     ,ri   y pUBLtC_STATE       yORK
                                                                         OF NEW
                                                           No, 01 C06382670
                                                     Ouatif ied in New york County
       ra
 "( -(/a      /o*    L-t^                     .vly   Commission Expires   1   A-2g-2022
uarl iunouu,lErq.
Kaplan Landau, PLLC
Carnegie Hall Tower
152 West 57th Street,8th Floor
New York, NY 10019
(212) se3-t700
Attorney for Defendant




                                              7
Case
Case 1:18-cv-04930-VEC
     1:18-cv-04930-VEC Document
                       Document 129
                                128-1Filed
                                        Filed
                                            07/08/20
                                              07/08/20Page
                                                        Page
                                                           138ofof13
                                                                   8
